PROPOSED EXAMINER’S AMENDMENTS
The examiner proposes that the instant claims be amended in the following manner to render the instant claims to be in condition for allowance.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): An oral care composition comprising an orally acceptable carrier of a toothpaste, gel or a strip, a therapeutically-effective amount of at least one cannabinoid and at least one pharmaceutical active component, the at least one pharmaceutical active component comprises Manuka honey, the at least one. Cannabinoid is cannabidiol (CBD) and cannabigerol (CBG), the composition comprises from [[ ]] 1% to about 30% by weight or by volume of the at least one cannabinoid and about 0.1% to about 10.0% of the Manuka honey, wherein the [[ ]] oral care composition has antibacterial, anti-inflammatory, antioxidant, and wound healing properties.

[Examiner note Regarding Claim 1: Proposed amendments appear regarding the inflammatory, antioxidant, and wound healing properties appear to be supported in terms of 35 U.S.C. 112(a) at least as of page 4 lines 1-3 of the instant specification. While the instant specification attributes these properties to Manuka honey, there would have been a reasonable expectation that the claimed composition, which comprises Manuka honey along with other ingredients, would have also had these properties. 

See section below entitled “Reasons for Proposed Amendments” for an explanation as to why the examiner is proposing to amend this claim.]

X) Claim 2 has already been cancelled.

X) Claim 3 is proposed to be cancelled without prejudice or disclaimer. See the section below entitled “Reasons for Proposed Amendments” for an explanation as to why the examiner is proposing to cancel this claim.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claim 6 is proposed to be allowed without further amendment.

X) Claims 7-10 are proposed to be allowed without further amendment.

X) Claim 11 is proposed to be amended in the following manner:
Claim 11 (Proposed Amendment): The oral care composition of claim 1 [[ ]] further comprising Cannabidiphorol (CBDP) and/or cannabichromene (CBC).

X) Claim 12 is proposed to be allowed without further amendment.

X) Claim 13 is proposed to be canceled without prejudice or disclaimer. The reason for the proposed cancellation is the same as for claim 3, and is explained below.

X) Claim 14 has already been canceled.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claims 16-20 are proposed to be canceled without prejudice or disclaimer. The reason for proposing that this claim be canceled is the same as the reason for proposing that claim 3 be canceled, which is explained below.

X) Claim 21 is proposed to be amended in the following manner:
Claim 21 (Proposed Amendment): An oral care composition comprising an orally acceptable carrier of a toothpaste, a therapeutically-effective amount of at least one cannabinoid and at least one pharmaceutical active component, the at least one pharmaceutical active component comprises Manuka honey, the at least one cannabinoid is cannabidiol (CBD) and cannabigerol (CBG), the composition comprises [[ ]] 1% to about [[ ]] 30% by weight or by volume of the at least one cannabinoid and about 0.1% to about 10.0% by weight or by volume of the Manuka honey, wherein the [[ ]] oral care composition has antibacterial, anti-inflammatory, antioxidant, and wound healing properties.

X) Claim 22 is proposed to be cancelled without prejudice or disclaimer. The reason for proposed claim cancellation is essentially the same as the reason for the proposed cancellation of claim 3.

See the next page for an explanation of the closest prior art as well as a reason why the invention of the proposed claims overcomes the closest prior art.
Reasons For Proposed Examiner’s Amendments
The examiner has provided the following explanation explaining why the proposed claim amendments are necessary to overcome the previously applied rejection, and why the proposed claim amendments would cause the claims to be in condition for allowance.
As close prior art, the examiner cites Anastassov et al. (US 2016/0166498 A1), which was cited in prior office actions. Anastassov et al. (hereafter referred to as Anastassov) is drawn to an oral care composition of a toothpaste comprising cannabinoids, as of Anastassov, title and abstract. The examiner also cites Nayak et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3220139/?report=printable accessed 2 April 2020, originally published 2010, pages 1-8), which was cited in prior office actions. Nayak is drawn to Manuka honey, and teaches that Manuka honey has an antibacterial effect.
Proposed Claim Amendment of Concentration of Cannabinoid in Claim 1: Anastassov appears to teach a maximum of 0.5% cannabinoids in toothpaste in paragraph 0038 of Anastassov, and a maximum of 0.3% cannabinoids in tooth powder, as of Anastassov, paragraph 0058. The proposed claim amendments recite a claimed range of cannabinoids that exceeds the range taught by Anastassov.
The examiner notes that Anastassov teaches up to 4% cannabinoids in mouthwash in paragraphs 0067-0068. Nevertheless, the instant claims are drawn to a solid composition rather than a mouthwash. There would have been no evidence for the skilled artisan to have used cannabinoids in an amount significantly above the 0.5% maximum taught by Anastassov in formulating a solid composition. As such, based 
Proposed Amendment to Claim 1 to Recite Antibacterial, Anti-Inflammatory, and Wound Healing Properties: The instant claims were previously rejected over Anastassov in view of Nayak. Anastassov was cited to teach cannabinoids in an oral/dental composition and Nayak was cited to teach Manuka honey in an oral/dental composition.
Applicant has presented declarations in the file record showing comparative testing comparing the claimed invention against compositions comprising cannabinoid in the absence of Manuka honey or Manuka honey in the absence of cannabinoids. One result of this testing was that compositions comprising cannabinoid and Manuka honey together appear to have less bleeding than compositions comprising cannabinoid in the absence of Manuka honey, as of at least the declaration on 21 December 2021. While the prior art Nayak reference appears to teach Manuka honey for antibacterial/antiplaque purposes, Nayak does not appear to teach that there would have been an expectation that Manuka honey would have acted against bleeding. For the purposes of this analysis, dental and/or gum bleeding is considered to be a “wound” and stopping dental/gum bleeding is considered to be wound healing.
As such, the claim limitation reciting that the combination of cannabinoid and Manuka honey has wound healing properties appears to be drawn to an effect that would not have been expected by one of ordinary skill in the art.
Proposed Cancellation of Claim 3 and Other Claims Related to Tooth Whitening: The reason for the proposed cancellation is because the examiner am skeptical that tooth whitening ingredients would not reverse the effect of Manuka honey. The instant specification discloses that Manuka honey is an antioxidant, as of the instant specification on page 4 line 2. Therefore, it appears as if adding an oxidizing agent for tooth whitening such as hydrogen peroxide or a different peroxide would reverse any antioxidant related benefits relating to Manuka honey. As such, claim 3 is being proposed to be cancelled on the grounds that there would have been a reasonable expectation that the beneficial results obtained in the declarations would not have been applicable to a composition comprising cannabinoids, Manuka honey, and an oxidizing tooth whitening composition. This issue is also relevant for the proposed claim cancellations of claims 13, 16-17, 19-20, and 22, as these claims are also drawn to tooth whitening and are subject to the same problems as claim 3. Therefore, claims 13, 16-17, 19-20, and 22 are also proposed to be cancelled.


Conclusion
The instant claims are not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612